Citation Nr: 1033681	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  03-14 627 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had military service from September 1961 to September 
1964.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2002 rating decision, in which 
the RO, in pertinent part, denied service connection for a 
respiratory condition.

In July 2003, the Veteran testified at a Decision Review Officer 
(DRO) hearing at the RO; a copy of the transcript is in the 
record. 

This issue was remanded in January 2005 and July 2009 for further 
notice and/or development.


FINDING OF FACT

The most probative and competent medical evidence of record has 
linked the Veteran's severe chronic obstructive pulmonary disease 
(COPD)/emphysema to smoking in service; and, since the Veteran's 
reopened claim was received after June 9, 1998, it cannot be 
considered service connected as it is attributable to the 
Veteran's use of tobacco products during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung 
disability are not met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, in pre-rating letters dated in September 2000, 
December 2000 and January 2002 and post-rating letters dated in 
February 2005 and March 2006, VA gave notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The March 
2006 letter informed the Veteran of how disability ratings and 
effective dates are assigned, if service connection is granted.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess.  VA issued 
supplemental statements of the case (SSOCs) with regard to this 
issue in January 2009 and June 2010.  Hence, while some of this 
notice was provided after the initial rating action on appeal, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or an SSOC, is sufficient to cure a timing 
defect).  Thus, any VCAA notice error in regard to the issue 
denied herein is deemed harmless and does not preclude appellate 
consideration of the matter decided on appeal.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, private physicians' statements, available 
private and VA treatment records, a transcript of the DRO 
hearing, and copies of Social Security Administration (SSA) 
records.  The Veteran was given VA examinations in April 2002 and 
in August 2009, and the latter examiner provided an etiological 
opinion August 2009.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's previous remands 
with regard to the claim decided herein.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and his representative, on the Veteran's 
behalf.  As such, the Board finds the record adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matter decided on appeal.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

However, the Board notes that 38 C.F.R. § 3.300 bars service 
connection for disabilities claimed to be due to veterans' use of 
tobacco products during service for claims received after June 9, 
1998.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
service-connection claim.

During his testimony and in various statements, the Veteran 
claimed that, while serving aboard the USS CHUCKAWON, a Navy 
fleet oiler, he developed bronchitis in 1962; that his duties 
required him to chip paint and to steam clean the oil tanks 
without using any oxygen breathing apparatus, when they were 
empty; and that he began smoking in service when he was about 18 
years old because everyone did it and cigarettes were so cheap.  
He reported being disqualified from being a frogman in the Navy 
because of bronchitis.  Post-service, other than sandblasting for 
two or three months, while working at Pratt & Whitney, he denied 
having any other exposures that would affect his lungs.

Service treatment records reflect normal clinical findings for 
the lungs and chest on August 1961 enlistment, November 1962 
underwater demolition team and August 1964 separation examination 
reports.  Chest x-rays performed in September 1961, November 
1962, October 1963, and February 1964 were essentially negative 
or normal.  There are no service treatment records showing that 
the Veteran was treated for bronchitis during service or 
confirming that he was disqualified from being a frogman because 
of bronchitis.
 
Post-service treatment records show that he was first diagnosed 
with COPD in 1989.  He smoked about a pack of cigarettes a day 
from 1962 to 1991, when he stopped smoking.  Treatment for COPD 
began in the mid-1990's.  

A November 1995 Manchester Memorial Hospital report shows 
pulmonary function tests (PFTs) revealed severe airway 
obstruction with severe hyperinflation and moderate diffusion 
impairment.  At that time, the Veteran also was receiving 
treatment at the pulmonary clinic at the West Haven VA Medical 
Center (VAMC).  

Treatment records from Northeastern Pulmonary Associates dated in 
1996 reflect an occupational history of working as a sandblaster 
for two years.  There was no known history of asbestos exposure.  
An April 1996 chest x-ray revealed hyperinflated lungs with no 
infiltrates or effusions.  A May 1996 note shows that he was 
place on Ventolin, Atrovent and Vanceril for newly-diagnosed 
pulmonary emphysema.  The assessment was COPD, stable at present.

A March 1998 VA chest x-ray revealed severe COPD without evidence 
of active disease, just minor tenting of the left hemidiaphragm.  

The Veteran was treated for five days at the Manchester Memorial 
Hospital initially in the ER for complaints of difficulty 
breathing in November 1998.  A December 1998 Prime HealthCare 
consult revealed decreased breath sounds in both lungs with a 
significant increase in expiratory phase.  Chest x-rays showed 
flattening of the diaphragm and bullous changes at both bases.  
Cardiogram revealed a regular sinus rhythm with P pulmonale, some 
ST segment depression in V4 and V5, poor R wave progression 
noted, along with nonspecific ST-T changes throughout.  The 
impression included COPD and cor pulmonale, rule out anginal 
equivalent.

A June 1999 VA computed tomography (CT) scan revealed diffuse pan 
lobar emphysema.  The Veteran completed a pulmonary 
rehabilitation program at that hospital in December 1999.

Treatment records for the Manchester Medical Associates dated 
from April 1996 to November 2000 reflect treatment for asthma, 
pneumonia and COPD/emphysema.

May 2001 VA PFTs showed FVC of 3.07 or 65 percent of expected; 
FEV-1 of 0.86 or 25 percent of predicted.  A May 2001 VA chest x-
ray revealed emphysematous changes identified particularly in the 
upper lung zones with no new infiltrate or nodule.  

During an April 2002 VA respiratory examination, the above 
history was reiterated and the Veteran reported that he had been 
readmitted to the Manchester Memorial Hospital twice in the past 
year for difficulty breathing.  He was currently on a Prednisone 
taper and taking Biaxin for an acute infection.  Following an 
examination, the assessment was COPD with emphysematous changes 
unchanged from May 29, 1999.

An October 2002 private pulmonary office consultation at St. 
Francis Hospital and Medical Center reflects that the Veteran 
started smoking in 1962 and continued until 1991, about one pack 
of cigarettes a day.  He noted exertional dyspnea beginning 
around 1985.  The Veteran reported that he got short of breath 
when walking up one flight of stairs.  On examination, breath 
sounds were diminished throughout.  Vital capacity appeared 
small.  A November 2001 chest x-ray showed marked distention 
consistent with emphysema.  PFTs revealed very severe fixed 
airways obstruction with flow volume loop typical of emphysema.  
The impression was severe COPD, predominantly emphysema.  

In a January 2003 statement from a private specialist at St. 
Francis Hospital and Medical Center, R. L. ZuW., M.D. indicated 
that the Veteran was under his medical care for very severe 
pulmonary emphysema that was "undoubtedly caused by cigarette 
smoking."  Dr. R. L. ZuW. added that the Veteran had no chronic 
respiratory symptoms before entering military service, started 
smoking while in the service, and then developed progressive 
respiratory symptoms to the point of severe disability.

In another January 2003 statement from a private physician 
associated with the Northeastern Pulmonary Associates, R. O., 
M.D., F.C.C.P., reported that the Veteran suffers from severe 
emphysema and that he became nicotine dependent while serving in 
the U.S. Navy.

A March 2004 follow-up consultation at St. Francis Hospital and 
Medical Center reflects that the Veteran has far-advanced COPD, 
moderately severe exertional dyspnea and very severe pulmonary 
function abnormalities consistent with emphysema.  On 
examination, breath sounds were impressively diminished 
throughout, expiratory was prolonged, and there were no 
adventitious sounds.  The impression was severe COPD, 
predominantly emphysema.  The Veteran was beginning pulmonary 
rehabilitation before lung volume reduction surgery.

Brigham and Women's Hospital records reveal that the Veteran 
underwent left-sided lung volume reduction surgery (LVRS) in June 
2004.  At a three month follow-up evaluation, PFT results showed 
that his lung capacity had improved when compared to pre-
operative PFTs done in April 2004.  The Veteran had not required 
any ER visits or hospital admissions and he was not using any 
supplementary oxygen.  When seen four months later, the Veteran 
again reported that he had not required any ER visits or hospital 
admissions and had not required any treatment with antibiotics or 
systemic steroids.  On examination, his lungs were resonant to 
percussion but he had decreased breath sounds on auscultation.  
The assessment revealed that the Veteran's respiratory status has 
been stable although his spirometry remained unimproved compared 
with his pre-operative values.

In a May 2007 statement, E. K. S., M. D., Ph.D, indicated that 
the Veteran was one of his patients at Brigham and Women's 
Hospital; that he had very severe COPD; and that because of it he 
is disabled.  April 2007 PFTs revealed FEV1 of 0.59 or 16 percent 
of predicted and FVC of 2.70 or 56 percent of predicted.  

An August 2009 VA respiratory examination report reflects the 
Veteran's 30-year history of smoking one pack of cigarettes a day 
and being diagnosed with COPD in 1989 and having a left LVRS in 
June 2004.  Besides treatment at the Brigham and Women's 
Hospital, he was followed at the VA, where he was last seen in 
April 2009.  The Veteran reported that he was doing well until 
December 2008 when he had a flu shot.  He was hospitalized around 
Christmas then for five or six days at the Manchester Memorial 
Hospital.  On examination, breath sounds were clear with poor 
expansion.  April 2009 private PFTs revealed FEV1 of 0.60 or 16 
percent of predicted and FVC of 2.30 or 48 percent of predicted.  
The diagnosis was severe COPD that requires oxygen at 2 liters 
with exertion and at least is likely a result of 30 years of 
smoking and less likely related to working on an oil tanker in 
service.  

The Board finds that the probative medical evidence of record, 
the two January 2003 private physicians' statements and the 
August 2009 VA examiner's opinion are against service connection 
for a lung disability.  All three physicians agree that the 
Veteran's current lung disability-COPD/emphysema-is due to his 
30-year history of smoking that began while he was in service.  
Therefore, in light of the 38 C.F.R. § 3.300 prohibition against 
service connection for disabilities claimed to be due to 
veterans' use of tobacco products during service for claims 
received after June 9, 1998, his claim for service connection for 
a lung disability is denied.

In addition to the medical evidence, the Board has considered the 
Veteran's testimony and written assertions and those of his 
representative that his COPD is the result of service, 
particularly nicotine dependence; however, none of this evidence 
provides a basis for allowance of the claim, due to the statutory 
prohibition against service connection for disabilities claimed 
to be due to veterans' use of tobacco products during service for 
claims received after June 9, 1998 as this one was.  Hence, their 
lay assertions in this regard have no probative value.

In reaching the above determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for lung disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


